Case 3:18-cV-01309-S Document 26 Filed 01/10/19 Page 1 of 1 Page|D 67

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

PATRICIA CLEMENSON,
Plaintiff,
Case No. 3218-€\/~01309~8

V.

THE CBE GROUP, INC.,

Defendant.

 

ORDER ON PLAINTIFF’S MOTION TO WITHDRAW AS ATTORNEYS
Counsel for Plaintiff, Joseph S. Davidson and Mohammed O. Badwan of Sulaiman Law
Group, Ltd. and Jason M, Katz of Hiersche Haywarci Dral<eley & Urbach P.C., having filed With

this Court their Motion to Withdraw and the Court having reviewed same, hereby ORDERED:

Pfaintiff’s counsel, Joseph S. Davidson, Mohammed O. Badwan, and Jason M. Katz are

granted Eeave to Withdraw as counsel for Patricia Clemenson.

D“@§YLVLQ 2‘°/? M
fs/

Judge, U.S. District Coul't

 

